43 N.Y.2d 763 (1977)
Fort M Development Corp., Appellant,
v.
Inland Credit Corporation, Respondent.
Court of Appeals of the State of New York.
Argued November 14, 1977.
Decided December 14, 1977.
Robert G. Kurzman and Arthur Elfenbein for appellant.
Richard H. Abelson, Samuel Kirschenbaum and Rochelle Kerner for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (54 AD2d 862).